

115 S611 IS: Homeless Children and Youth Act of 2017
U.S. Senate
2017-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 611IN THE SENATE OF THE UNITED STATESMarch 13, 2017Mrs. Feinstein (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the McKinney-Vento Homeless Assistance Act to meet the needs of homeless children, youth,
			 and families, and honor the assessments and priorities of local
			 communities.
	
 1.Short titleThis Act may be cited as the Homeless Children and Youth Act of 2017.
		2.Amendments to the McKinney-Vento Homeless Assistance Act
 (a)In generalThe McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.) is amended— (1)in section 103—
 (A)in subsection (a)— (i)in paragraph (5)(A)—
 (I)by striking are sharing and all that follows through charitable organizations,; (II)by striking 14 days each place that term appears and inserting 30 days;
 (III)in clause (i), by inserting or after the semicolon; (IV)by striking clause (ii); and
 (V)by redesignating clause (iii) as clause (ii); and (ii)by amending paragraph (6) to read as follows:
							
 (6)a child or youth defined as homeless under another Federal program who, without further action by the Department of Housing and Urban Development, has been verified as homeless under another Federal program by the director, designee of the director, or other person responsible for the implementation of a program established under this Act or any other Federal statute.; and
 (B)by adding at the end the following:  (f)Other definitionsIn this section—
 (1)the term child or youth defined as homeless under another Federal program has the meaning given the term in section 401; and (2)the term other Federal statute has the meaning given the term in section 401.
 (g)ProhibitionThe Secretary of Housing and Urban Development may not— (1)promulgate any rule with respect to the definition of the terms homeless, homeless individual, and homeless person in subsection (a); or
 (2)issue non-regulatory guidance or set forth in an application, a notice of funding availability, or other publication or advisory any statement or provision that—
 (A)has the effect of restricting eligibility for assistance for any individual defined as homeless under subsection (a) for any program or program component under this Act; or (B)purports to be legally binding.;
 (2)in section 401 (42 U.S.C. 11360)— (A)in paragraph (1)(C)—
 (i)by striking clauses (ii) and (iv); (ii)by redesignating clauses (iii), (v), (vi), and (vii) as clauses (ii), (iii), (iv), and (v), respectively; and
 (iii)by striking the flush text following clause (v), as so redesignated; (B)by striking paragraph (7);
 (C)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; (D)by inserting after paragraph (1) the following:
						
 (2)Child or youth defined as homeless under another Federal programThe term child or youth defined as homeless under another Federal program means— (A)a homeless child or youth, as defined in section 725, including any parent or guardian with whom the child or youth is living; and
 (B)a youth who— (i)is not more than 22 years of age;
 (ii)cannot live safely with a parent, legal guardian, or relative; and (iii)has no other safe alternative living arrangement.;
 (E)in paragraph (3), as so redesignated— (i)in clause (i), by striking and lives and all that follows through shelter and inserting under any provision of section 103; and
 (ii)in clause (iii), by striking (or a minor head of household if no adult is present in the household) and inserting , a minor head of household (if no adult is present in the household), or a child; (F)in paragraph (9)(A), by inserting any provision of before section 103;
 (G)by redesignating paragraphs (14) through (33) as paragraphs (15) through (34), respectively; (H)by inserting after paragraph (13) the following:
						
 (14)Other Federal statuteThe term other Federal statute includes— (A)the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);
 (B)the Head Start Act (42 U.S.C. 9831 et seq.); (C)the Child Care and Development Block Grant of 1990 (42 U.S.C. 9858 et seq.);
 (D)subtitle N of the Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.); (E)section 330(h) of the Public Health Service Act (42 U.S.C. 254b(h));
 (F)section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); (G)the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.); and
 (H)the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.).; (I)in paragraph (32), as so redesignated, by inserting children under 5 years of age, youth and young adults between 14 and 25 years of age, after status, or age),;
 (J)in paragraph (33), as so redesignated, by inserting trafficking, after victims of; and (K)in paragraph (34), as so redesignated—
 (i)by inserting victims of trafficking, after assist; (ii)by striking stalking victims and inserting stalking; and
 (iii)by inserting trafficking, after concerning; (3)in section 402(f) (42 U.S.C. 11360a(f))—
 (A)in paragraph (1)(B), by inserting considering the prevalence and needs of homeless individuals, as defined under any provision of section 103 after involved; and
 (B)in paragraph (3)(D)— (i)in clause (v), by striking and at the end;
 (ii)by redesignating clause (vi) as clause (vii); and (iii)by inserting after clause (v) the following:
							
 (vi)the submission of HMIS data to the Secretary on at least an annual basis; and; (4)by inserting after section 408 the following:
					
						409.Availability of HMIS data
 (a)In generalThe community-wide homeless management information system (in this section referred to as HMIS) data provided to the Secretary under section 402(f)(3)(D)(vi) shall be made publically available on the Internet website of the Department of Housing and Urban Development.
 (b)Required dataThe data publically available under subsection (a) shall be updated on at least an annual basis and shall include—
 (1)a cumulative count of the number of homeless individuals and families, as defined under any provision of section 103;
 (2)a cumulative assessment of the patterns of assistance provided under subtitles B and C for the each geographic area involved;
 (3)a count of the number of homeless individuals and families, as defined under any provision of section 103, that are documented through the HMIS by each collaborative applicant; and
 (4)a count of the number of homeless women, as defined under any provision of section 103 and both unaccompanied and accompanied, including a breakout of the count by—
 (A)age range; (B)disability;
 (C)trauma experience, such as child abuse, sexual assault, or interpersonal violence experienced during the lifetime of the woman and during the preceding year, and if the woman is a veteran (as defined in section 101 of title 38, United States Code), during the period of service; and
 (D)length of time experiencing homelessness.; (5)in section 422 (42 U.S.C. 11382)—
 (A)in subsection (a)— (i)by striking The Secretary and inserting the following:
							
 (1)In generalThe Secretary; and (ii)by adding at the end the following:
							
 (2)RestrictionsIn awarding grants under paragraph (1), the Secretary— (A)may not award greater priority, points, or weight in scoring based solely on the specific homeless populations proposed to be served by the applicant, or the proposed program component or housing or service model; and
 (B)shall ensure that scoring is based primarily on the extent to which the applicant demonstrates that the project and program components—
 (i)would meet the priorities identified in the plan submitted under section 427(b)(1)(B); and (ii)are cost-effective in meeting the overall goals and objectives identified in that plan.;
 (B)in subsection (b)— (i)by striking The Secretary and inserting the following:
							
 (1)In generalThe Secretary; and (ii)by adding at the end the following:
							
 (2)RestrictionsEach notification of funding availability described in paragraph (1) shall comply with the restrictions described in subsection (a)(2).;
 (C)in subsection (c)(1)(B), by striking establish and inserting demonstrate local, needs-based; and (D)by striking subsection (j);
 (6)in section 424(d) (42 U.S.C. 11384(d)), by striking paragraph (5); (7)in section 425(c) (42 U.S.C. 11385(c)), by striking and (G) providing and inserting (G) providing transportation to employment, early care and education programs, career and technical education programs, and health and mental health care services, and (H) providing;
 (8)in section 426(b) (42 U.S.C. 11386(b))— (A)in paragraph (4), by amending subparagraph (D) to read as follows:
						
 (D)in the case of programs providing housing or services to families or youth, they will designate a staff person to be responsible for ensuring that children and youth being served in the program are—
 (i)enrolled in school and connected to appropriate services in the community, including Head Start, part C of the Individuals with Disabilities Act, programs authorized under the Child Care and Development Block Grant Act of 1990, career and technical education, and services provided by local educational agency liaisons designated under subtitle B of title VII of this Act; and
 (ii)in the case of an unaccompanied youth, as defined in section 725, informed of their status as an independent student under section 480 of the Higher Education Act of 1965 (20 U.S.C. 1087vv) and receive verification of such status for purposes of the Free Application for Federal Student Aid described in section 483 of such Act (20 U.S.C. 1090); and;
 (B)in paragraph (6), by inserting the actual compliance with the certifications required under paragraph (4) and after Secretary; and (C)in paragraph (7)—
 (i)by inserting and youth after needs of children; (ii)by inserting or unaccompanied youth after when families;
 (iii)by inserting and unaccompanied youth after with children; and (iv)by striking such children's and inserting such children and youth's;
 (9)in section 427(b) (42 U.S.C. 11386a(b))— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in clause (vi), by adding and at the end;
 (II)in clause (vii), by striking and at the end; and (III)by striking clause (viii);
 (ii)in subparagraph (B)— (I)by amending clause (iii) to read as follows:
								
 (iii)how the recipient will collaborate with local educational agencies, early care and education programs, and institutions of higher education to assist in the identification of and services to youth and families who become or remain homeless, including the steps the recipient will take to inform youth and families of their eligibility for services under part B of subtitle VII of this Act, the Head Start Act (42 U.S.C. 9831 et seq.), the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), and the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);; and
 (II)by striking clause (v) and inserting the following:  (v)how the recipient will ensure the full implementation of the certifications and agreements described in paragraphs (4)(D) and (7) of section 426(b);;
 (iii)in subparagraph (C)(i), by inserting and appropriate after rapid; (iv)by striking subparagraph (F) and inserting the following:
							
 (F)for communities that establish and operate a centralized or coordinated assessment system, the extent to which that system—
 (i)ensures that individuals who are most in need of assistance receive it in a timely manner; (ii)in assessing need under clause (i), uses separate, specific, age-appropriate criteria for assessing the safety and needs of children under 5 years of age, school-age children, unaccompanied youth and young adults between 14 and 25 years of age, and families that are unrelated to the criteria through which an individual qualifies as homeless under section 103;
 (iii)is accessible to unaccompanied youth and homeless families; (iv)diverts individuals to safe, stable, age-appropriate accommodations; and
 (v)includes affordable housing developers, youth service providers, early childhood programs, local educational agencies, and mental health organizations; and; and
 (v)by amending subparagraph (G) to read as follows:  (G)such other factors as the Secretary determines to be appropriate to carry out this subtitle in an effective and efficient manner, except that such factors may not have the effect of prioritizing or weighting, unless justified by local data or information contained in a plan submitted under subparagraph (B)—
 (i)any service with respect to a specific subpopulation of homeless individuals over another; or (ii)any program component or housing or service model over another.; and
 (B)by amending paragraph (3) to read as follows:  (3)Homelessness countsThe Secretary shall require that communities that conduct an annual count of homeless people shall count homeless individuals as defined under any provision of section 103.;
 (10)in section 428 (42 U.S.C. 11386b)— (A)in subsection (a)(1)—
 (i)by striking disabilities and and inserting disabilities,; and (ii)by inserting , and homeless families where a child has a disability before the period at the end;
 (B)in subsection (d)— (i)in paragraph (1), by inserting promoting before independent; and
 (ii)by striking paragraphs (2) and (3) and inserting the following:  (2)ProhibitionThe Secretary shall not provide bonuses or other incentives under paragraph (1) that have the effect of prioritizing or weighting, unless justified by local data or information contained in a plan submitted under section 427(b)(1)(B)—
 (A)any service with respect to a specific subpopulation of homeless individuals over another; or (B)any program component or housing or service model over another.
 (3)Rule of constructionFor purposes of this subsection, activities that have been proven to be effective at reducing homelessness generally or reducing homelessness for a specific subpopulation include any activity determined by the Secretary, after providing notice and an opportunity for public comment, to have been proven effective at—
 (A)reducing homelessness generally; (B)reducing homelessness for a specific subpopulation;
 (C)reducing homelessness in a community for populations overrepresented in any counts conducted in that community under section 427(b)(3); or
 (D)achieving homeless prevention and promoting independent living goals as set forth in section 427(b)(1)(F).
 (4)Encouraging local success and innovationIn providing bonuses or incentives under paragraph (1), the Secretary shall seek to encourage the implementation of proven strategies and innovation in reducing homelessness among the local priority populations identified in the plan submitted by an applicant under section 427(b)(1)(B). The Secretary shall not implement bonuses or incentives that promote a national priority established by the Secretary.
								; and
 (C)by striking subsection (e); and (11)by amending section 434 to read as follows:
					
						434.Reports to Congress
 (a)In generalThe Secretary shall submit to Congress an annual report, which shall— (1)summarize the activities carried out under this subtitle and set forth the findings, conclusions, and recommendations of the Secretary as a result of the activities; and
 (2)include, for the year preceding the date on which the report is submitted— (A)data required to be made publically available in the report under section 409; and
 (B)data on programs funded under any other Federal statute.
 (b)TimingA report under subsection (a) shall be submitted not later than 4 months after the end of each fiscal year..
 (b)Technical and conforming amendmentThe table of contents in section 101(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 note) is amended by inserting after the item relating to section 408 the following:
				Sec. 409. Availability of HMIS data..